Case: 11-10900     Document: 00511875435         Page: 1     Date Filed: 06/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2012
                                     No. 11-10900
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CALEB G. WILLIAMS,

                                                  Petitioner-Appellant

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL; KAREN EDENFIELD,
Warden,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-91


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Caleb G. Williams, federal prisoner # 77511-004, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging the jurisdiction of
the Southern District Court of Florida to enter his convictions and impose
consecutive sentences of 226 months of imprisonment for conspiracy to distribute
cocaine and 60 months for possessing a firearm in relation to a drug trafficking




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10900    Document: 00511875435       Page: 2   Date Filed: 06/04/2012

                                   No. 11-10900

crime. We review a district court’s dismissal of a § 2241 petition de novo.
Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000).
      Where, as here, a § 2241 petition seeks to challenge the validity of a
conviction, the petition generally “must either be dismissed or construed as a [28
U.S.C. §] 2255 motion.” Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000). A
§ 2241 petition that attacks custody resulting from a federally imposed sentence
may be entertained under the savings clause of § 2255 if the petitioner
establishes that the remedy provided under § 2255 is inadequate or ineffective
to test the legality of his detention. Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir.
2000); § 2255(e).
      Williams asserts that the § 2255 remedy is inadequate or ineffective
because the Antiterrorism and Effective Death Penalty Act (AEDPA) is
unconstitutional in its restrictions on access to collateral relief. Specifically, he
cites the one-year period of limitations and the requirements for filing a
successive § 2255 motion. Procedural barriers to obtaining relief under § 2255,
such as the period of limitations or restrictions on successive filings, do not make
that section’s remedy inadequate or ineffective for purposes of the savings
clause. See Pack, 218 F.3d at 452–53. Moreover, insofar as Williams contends
that, under United States v. Bond, 131 S. Ct. 2355 (2011), his petition meets the
parameters of the savings clause, he is mistaken. Bond, a direct appeal, did not
decriminalize his offense behavior, nor did it hold that claims such as the ones
he raises may be presented in § 2241 petitions. Because Williams has failed to
satisfy the savings clause requirements of § 2255(e), the judgment of the district
court is AFFIRMED.




                                         2